DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on September 23, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 2011/0294315) in view of Pagaila (US 2010/0025833), Gavagnin (US 2019/0148304), Chen (US 2015/0102484). 
Regarding claim 1, Kawabata, figure 1, discloses an electronic  device, comprising: a first component carrier (10); a second component carrier (20A) connected with the first component carrier so that a thermal decoupling gap is formed between the first component carrier and the second component carrier (see figure, gap between element 10 and 20a, identified as space “S”); a first component on and/or in the second component carrier (not explicitly disclosed, but obvious as explained below, as disclosed by Pagaila, and Gavagnin. Additionally, a card in the housing chamber 12, including connection portion 40 can be considered as a component); a second component (51) having a first main surface at which the second component is mounted 
Pagaila, figure 11, discloses a device with a first component carrier (1124), a second component carrier (1140), a first component (1138) on the second component carrier, and a second component (1130) mounted in the gap between the first component carrier and the second component carrier. Pagaila further discloses a redistribution layer (the layer on 1124 for connecting different component and boards).

Gavagnin, figure 28, discloses component carriers and components (108) mounted on the carrier and in the cavity. Gavagnin further discloses that the cavity (106) may be partially filled, which implied that there will be a gap in the cavity (paragraph 0146). Gavagnin furthermore discloses conductive structure 120, as well as, conductive structure in layers 167, as well as, layer on the bottom side, the conductive structure is formed of copper, which being formed of copper, would be thermally conductive).

Chen, figure 3, discloses a first component carrier (21), a second component carrier (32), with a thermal decoupling gap (cavity 200 above component 25, paragraph 
Therefore, it would having been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the device of Kawabata with a first component on the second component carrier, as taught by Pagaila, Gavagnin, and Chen, in order to have increase component density to have desired functionality.

Regarding claim 2, the modified device of Kawabata further discloses wherein the first main surface of the second component is mounted on the first component carrier (see figure of both Kawabata, Pagaila, Gavagnin, Chen).

Regarding claim 3, the modified device of Kawabata further discloses wherein the first component carrier comprises a connected, laminated, stack comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure (see figures of Kawabata, Pagaila, Gavagnin, Chen), wherein the at least one redistribution layer has a homogenized or an averaged thermal conductivity in a horizontal plane in a range from 5 W/mK to 20 W/mK (obvious in order to have better distribution and conduction of heat in and out of the redistribution layer).

surface mounted (see figure, Pagaila, Gavagnin, Chen). 

Regarding claim 5, the modified device of Kawabata further discloses wherein the second component carrier comprises a connected, laminated, stack comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure (see figure of Kawabata, Pagaila, Gavagnin, Chen), wherein in particular the first component is embedded in or surface mounted on the stack (see figure, Pagaila, Gavagnin).  

Regarding claim 6, the modified device of Kawabata further discloses wherein the entire second main surface of the second component is exposed with respect to material of the first component carrier and with respect to material of the second component carrier (see figures, Kawabata, Pagaila, Gavagnin, and Chen).  

Regarding claim 7, the modified device of Kawabata further discloses wherein at least one of the first component and the second component is a semiconductor chip (disclosed by Kawabata, Pagaila, Gavagnin, and Chen).  

Regarding claim 8, the modified device of Kawabata further discloses wherein the first component is a memory chip or a sensor chip (not explicitly disclosed but 

Regarding claim 9, the modified device of Kawabata further discloses wherein the second component is a processor chip (not explicitly disclosed but obvious to have any of the chip for the desired function, as disclosed by Gavagnin, paragraph 0044). 

Regarding claim 10, the modified device of Kawabata further discloses wherein the second component carrier comprises a recess at a side facing the first component carrier for at least partially accommodating the second component and delimiting the thermal decoupling gap (obvious as shown by Kawabata,  Pagaila, Gavagnin, and Chen). 

 Regarding claim 11, the modified device of Kawabata further discloses a connection body connected between the first component carrier and the second component carrier and having an opening at least partially accommodating the second component and delimiting the thermal decoupling gap (disclosed by Kawabata, 23, and Chen). 

 Regarding claim 12, the modified device of Kawabata further discloses wherein the connection body comprises at least one vertical through connection filled with an electrically conductive material and electrically coupling the first component with the second component (Kawabata, 34, discloses vertical connection. However, via holes for 

Regarding claim 13, the modified device of Kawabata further discloses wherein the first component carrier comprises at least one electrically unconnected vertical through connection filled with a thermally conductive material (not explicitly disclosed, however, providing dummy or thermal via is old and known in the art for mechanical strength or thermal conduction), wherein the at least one redistribution layer has a homogenized or an averaged thermal conductivity in a vertical direction in a range from 2 W/mK to 10 W/mK (obvious in order to have better distribution and conduction of heat in and out of the redistribution layer). 

Regarding claim 14, the modified device of Kawabata further discloses a coating at least partially coating at least one of the group consisting of an exposed surface of the second component, and a thermal decoupling gap delimiting sidewalls of a connection body connecting the first component carrier with the second component carrier (not explicitly disclosed but providing a protection layer to protect the component is old and known in the art).  

Regarding claim 15, the modified device of Kawabata further discloses wherein the coating comprises a thermally highly conductive coating and a protective, in particular anticorrosive, coating (obvious as applied to claim 14 above, in order to have desired protection).
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

  Regarding claim 16, the modified device of Kawabata further discloses a third component embedded in the first component carrier, wherein the third component comprises at least one of a passive component and a power supply controller (obvious as disclosed by Pagaila, and Gavagnin).

Regarding claim 17, the modified device of Kawabata further discloses a fourth component embedded in the connection body, wherein the fourth component comprises a passive or an active component (not explicitly disclosed by obvious to provide additional component to have desired functionality. Also, Gavagnin discloses plurality of the components).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Kawabata,  as applied to claim 1 above, and further in view of Nakamura (US 8,153,902), and Chang (US 6,864,434).
Regarding claim 18, the modified device of Kawabata further discloses at least one of the following features: wherein the first component carrier comprises at least one pillar at an exposed main surface for providing an exterior electric connection of the electronic device [(Pagaila disclose pillar (bumps) for external connection)]; wherein the first component carrier comprises a redistribution layer on an exposed main surface, obvious as disclosed by Gavagnin); wherein the first component carrier comprises at least one redistribution layer having a volume percentage of copper of at least 50 volume percent (as explained below with respect to Nakamura, and Chang); wherein the first component carrier comprises a heat removal structure between the first main surface of the second component and an exposed main surface of the first component carrier for removing heat from the second component through the exposed main surface of the first component carrier; wherein the second component carrier comprises at least one further first component (obvious as disclosed by Gavagnin), wherein the first component and the at least one further first component are arranged according to at least one fashion of the group consisting of a side-by-side fashion, and a vertically stacked fashion;U.S. Application No.: 16/569,429 Attorney Docket No.: 04017.0233U1 (A 4651 US)Page 6 of 15 wherein at least one of the first component and the second component is selected from a group consisting of an electronic component (obvious as disclosed by Pagaila, and Gavagnin), an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an optical element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a obvious as disclosed by Gavagnin); wherein at least one of the first component carrier and the second component carrier is shaped as a plate; wherein at least one of the first component carrier and the second component carrier is configured as one of the group consisting of a printed circuit board, and a substrate; wherein at least one of the first component carrier and the second component carrier is configured as a laminate-type component carrier (Also, Chen discloses use of prepreg, and exposed pad in the bottom for external connection).  
Additonally, controlling the meal or copper on the substrate layer for mechanical strength, as well as, controlling the coefficient of thermal expansion is old and known in the art to avoid warping, and crack.
Nakamura, in various embodiments, discloses providing copper reinforcing pattern to control the warping.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified device of Kawabata with disclose a volume percentage of copper to be at least 50 volume percent, from the teaching of Nakamura, and Chang, in order to control the coefficient of thermal expansion to avoid warping, and resultant crack.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onodera (US 2008/0211079), figure 2, discloses a structure with a first component career and a second component carrier, with components mounted on both the carriers, including heat dissipating structure, 72, and 18, dissipating heat from the components.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847  
                                                                                                                                                                                                      IBP / January 10, 2022